DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the application received on 9/26/19.  Claims 1-20 are pending in the application.  
Claims 19 and 20 are rejected under 35 U.S.C. 101.
Claims 1, 5, 6, 9-11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brumleve et al. (US 2013/0304818), and further in view of George et al. (US 2017/0149928).
Claims 2-4, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brumleve in view of George, and further in view of Ghafourifar et al. (US 2018/0189356).
Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brumleve in view of George, and further in view of Singh (US 2018/0293303).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brumleve in view of George, and further in view of Wadley et al. (US 2017/0345074).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer readable storage medium may be a signal.  Paragraph 0083 recites a definition for the medium by using the wording “may be, for example, but is not limited to” which leaves the possibility of use of transitory media.  MPEP 2106 says that a claim citing a signal per se is not a process, machine, manufacture, or composition of matter and is therefore not statutory.
Director Kappos' memo dated 1-27-10 states the limitation “non-transitory” can be added to the claims to overcome the 35 U.S.C. 101 rejection and would not raise the issue of new matter.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9-11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brumleve et al. (US 2013/0304818), and further in view of George et al. (US 2017/0149928).

claim 1, Brumleve teaches a computer-implemented method, comprising: 
in a user media interaction and learning phase: 
tagging, using a tagger, media information obtained in response to a user action of a user (Brumleve, pa 0161, mark each social media content item with proper geographic location from which such content item is authored); 
storing user event information regarding a further user action related to the tagged media information (Brumleve, pa 0170, Citations/Tweets containing hashtags of known events and tweeted within the timeframe of the events' time periods will be associated to the events' location. Examiner Note: the association is the storing, the citation/tweet/retweet is user action, and the hashtags of known events is tagged media information); and 
training a machine learning engine with the user event information and the tagged media information (Brumleve, pa 0171, an archive of historical content items/posts with high-confidence geographic coordinate data can be used as a training set to train a customized probabilistic location classifier.); 
in a search improvement phase: 
receiving search criteria from the user to search for data meeting the search criteria (Brumleve, pa 0126, one or more keywords submitted by a user are accepted for search of content items); 
modifying the search criteria utilizing the machine learning engine and a user history (Brumleve, pa 0126, one or more terms related to the keywords submitted are discovered wherein such related terms are trending and co-occurring with the submitted keywords over the social media network during a specific period of time, both the keywords submitted and the related terms discovered are utilized to search for content items over the social network in real time. & pa 0127, the social media content analysis engine presents the top trending results for posts & pa 0149, social media content analysis engine may review the user’s profile and historical post information to intelligently identify media/news sources the user belongs to); and 
returning search results for display on a user device based on the modified search criteria (Brumleve, pa 0126, content items containing all or a subset of the keywords plus the related terms are retrieved and presented to the user as the search result.).  
Brumleve doesn't expressly discuss in an Internet of Things (IoT) capture phase: capturing IoT data associated with the user; determining whether the captured IoT data meets a relevance threshold utilizing the machine learning engine; responsive to not meeting the relevance threshold, discarding the captured IoT data; and responsive to meeting the relevance threshold, saving the captured IoT data as relevant captured data in an IoT relevant data store.
George teaches in an Internet of Things (IoT) capture phase: 
capturing IoT data associated with the user (George, pa 0042, identify instances of product usage within sensor data acquired by the sensor and generate usage data descriptive of these instances of IoT product usage); 
determining whether the captured IoT data meets a relevance threshold utilizing the machine learning engine; 
responsive to not meeting the relevance threshold, discarding the captured IoT data; and
responsive to meeting the relevance threshold, saving the captured IoT data as relevant captured data in an IoT relevant data store (George, pa 0042, the usage classifier is further configured to store and/or transmit usage data that associates the newly acquired sensor data with the usage classification where the output usage classification is associated with a degree of confidence that exceeds a threshold value). 
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Brumleve with the teachings of George because it ensures proper usage data is identified for the IoT products (George, pa 0026).

With respect to claim 5, Brumleve in view of George teaches the method of claim 1, wherein the user event information comprises information related to communication between the user and another person (Brumleve, pa 0004-0005, social network communication).  

claim 6, Brumleve in view of George teaches the method of claim 5, wherein the communication is selected from the group consisting of an email, a text message, and a social media post (Brumleve, pa 0004-0005, social network communication).  

With respect to claim 9, Brumleve in view of George teaches the method of claim 1, further comprising searching within the IoT relevant data store using the modified search criteria (George, pa 0050).  

With respect to claim 10, Brumleve in view of George teaches the method of claim 1, further comprising storing the user event information in a persistent user history (George, pa 0012).  
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Brumleve with the teachings of George because it provides reliable storage for user data.

With respect to claim 11, Brumleve in view of George teaches the method of claim 10, wherein the persistent user history comprises a media identifier, an event correlation field, an evented indication field, a device field, a meta data tags field, a generic search terms field, and a specified search terms field (George, user profile storage device stores data in a relational database).  

claims 13 and 18, the limitations are essentially the same as claims 1 and 9, in the form of a system, and are thus rejected for the same reasons.

With respect to claim 19, the limitations are essentially the same as claim 1, in the form of a computer program product, and are thus rejected for the same reasons.

Claims 2-4, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brumleve in view of George, and further in view of Ghafourifar et al. (US 2018/0189356).

With respect to claim 2, Brumleve in view of George teaches the method of claim 1, wherein the machine learning engine comprises nodes representing phrases and weighted edges connecting the nodes (Ghafourifar, Fig. 7a & pa 0036, each node represents units of data and each edge that may be weight represents a relationship between nodes).  
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Brumleve in view of George with the teachings of Ghafourifar because it provides a neural network as a knowledge base that has the ability to learn new information (Ghafourifar, pa 0035). 

With respect to claim 3, Brumleve in view of George teaches the method of claim 2, further comprising utilizing a spreading activation algorithm to update the nodes 

With respect to claim 4, Brumleve in view of George teaches the method of claim 2, further comprising modifying edge weightings using a decay function (Ghafourifar, pa 0086, the graph evolves as time passes such that new relationships are formed, old ones are removed, and existing relationships weaken or strengthen based on contexts relationships as time passes).  

With respect to claims 14-16, the limitations are essentially the same as claims 2-4, in the form of a system, and are thus rejected for the same reasons.

With respect to claim 20, the limitations are essentially the same as claims 14-16, in the form of a computer program product, and are thus rejected for the same reasons.

Claims 7, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brumleve in view of George, and further in view of Singh (US 2018/0293303).

With respect to claim 7, Brumleve in view of George teaches the method of claim 1, as discussed above.  Brumleve in view of George doesn't expressly discuss wherein 
Singh teaches wherein the IoT data comprises media content, media metadata, and user interaction with the media data (Singh, pa 0051-53, a user looks at photos).  
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Brumleve in view of George with the teachings of Singh because it indicates information that the user is interested in (Singh, pa 0018).

With respect to claim 8, Brumleve in view of George and Singh teaches the method of claim 7, wherein the user interaction with the media data comprises gaze determinant data (Singh, pa 0058).  

With respect to claim 17, the limitations are essentially the same as claims 7 and 8, in the form of a system, and are thus rejected for the same reasons.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brumleve in view of George, and further in view of Wadley et al. (US 2017/0345074).

With respect to claim 12, Brumleve in view of George teaches the method of claim 1, as discussed above.  Brumleve in view of George doesn't expressly discuss wherein the capturing of the IoT data is performed by a first device that is associated 
	Wadley teaches wherein the capturing of the IoT data is performed by a first device that is associated with the user (Wadley, Fig. 1, external sources 150 & pa 0024, user interaction contextualization system acquires data from … IoT devices), and the search results using the modified search criteria are displayed on a second device associated with the user that is not the first device (Wadley, Fig. 1, user device 162 & pa 0082, user device 162 may display the search results).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Brumleve in view of George with the teachings of Wadley because it provides search results that are tailored to what the user has historically preferred (Wadley, pa 0018-0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169